UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 8, 2011 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Minnesota 001-33999 95-3848122 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (952) 476-9800 [Missing Graphic Reference] Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item5.07 – Submission of Matters to a Vote of Security Holders At the 2011 Annual Meeting of Shareholders of Northern Oil and Gas, Inc. (the “Company”) held on June 8, 2011, the shareholders voted on the following: Proposal One – Election of Directors The following directors were elected based on the votes listed below: Director Nominee For Withheld BrokerNon-Votes Michael L. Reger Ryan R. Gilbertson Robert Grabb Jack E. King Lisa Meier Loren J. O’Toole Carter Stewart Proposal Two – Ratification of the Appointment of Deloitte & Touche LLP as our Independent Registered Public Accounting Firm for the Fiscal Year Ending December 31, 2011 The shareholders ratified the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011, based on the votes listed below: For Against Abstain Proposal Three – Approve an Amendment and Restatement of the Northern Oil and Gas, Inc. 2009 Equity Incentive Plan The shareholders approved an amendment and restatement of the Northern Oil and Gas, Inc. 2009 Equity Incentive Plan, based on the votes listed below: For Against Abstain Broker Non-Votes Proposal Four – Nonbinding Advisory Vote to Approve the Compensation of the Named Executive Officers The shareholders approved, on an advisory basis, the compensation of the Company’s executive officers as disclosed in the proxy statement distributed in connection with the Annual Meeting, based on the votes listed below: For Against Abstain Broker Non-Votes Proposal Five – Nonbinding Advisory Vote on the Frequency of the Nonbinding Advisory Vote to Approve the Compensation of the Named Executive Officers The shareholders expressed a preference for an annual nonbinding advisory vote on the compensation of the company’s executive officers, based on the votes listed below: Every Year Every 2 Years Every 3 Years Abstain In light of the voting results on this Proposal Five, the Company’s Board of Directors has determined that it will include an advisory, non-binding shareholder vote on executive compensation in the Company’s proxy materials every year until the next required advisory vote on the frequency of shareholder votes on executive compensation. 1 The above proposals submitted to vote of security holders at the 2011 Annual Meeting of Shareholders are described in more detail in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on May 2, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 9, 2011 NORTHERN OIL AND GAS, INC. By/s/ Michael L. Reger Michael L. Reger, Chief Executive Officer 2
